Per Curiam,
The defense in this case on the trial in the court below was that plaintiff had instituted proceedings on his mortgage in violation of an agreement by which he was bound not to do so. The issue was one of pure fact, and the only complaint of the defendants on their appeal from the judgment entered on the verdict returned against them is that the trial judge commented upon the testimony unfairly and to their prejudice. The two portions of the charge assigned as error left the jury free to decide the case on the evidence, and no reversible error was committed by the trial judge in his comment on it: Lappe v. Gfeller, 211 Pa. 162.
Judgment affirmed.